Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 4, 2022 has been entered. The Applicant amended claims 1 and 20, and cancelled claims 10 and 21. Claims 1-9, 20, 22-24 remain pending in the application. 
Applicant’s arguments, see pages 6-8, filed November 4, 2022, with respect to the rejection(s) of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art. Newly found prior art teaches the use of deep learning to resolve a reflection matrix in an analogous art. The new grounds of rejection is detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsillides et al. (US PGPUB 2019/0044246 A1), hereinafter known as Pitsillides, in view of Sciancalepore et al. (US 2021/0384637 A1), hereinafter known as Sciancalepore.
Regarding claim 1, Pitsillides teaches (Fig. 2, 4a) a large intelligent surface (LIS) ([0009]), comprising: an array of passive reconfigurable reflecting elements (Fig. 2, a; [0129] and [0161]), each having a reconfigurable phase state ([0105]); a plurality of active channel sensing elements ([0012]); and an LIS controller coupled to the plurality of active channel sensing elements ([0012]) and configured to resolve a reflection matrix ([0173]) for the reconfigurable phase state of each of the array of passive reconfigurable reflecting elements to facilitate wireless communication over a wireless channel ([0129]-[0130]) but does not specifically teach the LIS controller being configured to resolve the reflection matrix using a deep learning algorithm trained using past inputs from the plurality of active channel sensing elements.

    PNG
    media_image1.png
    603
    458
    media_image1.png
    Greyscale

However, Sciancalepore teaches using a deep learning algorithm trained using past inputs from a plurality of active channel sensing elements ([0038]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the LIS of Pitsillides with Sciancalepore to include “using a deep learning algorithm trained using past inputs from a plurality of active channel sensing elements,” as taught by Sciancalepore, for the purpose of simplifying set up of the LIS (see also [0018]).
Regarding claim 2, Pitsillides further teaches (Fig. 4a) wherein the LIS controller is further coupled to the passive reconfigurable reflecting elements ([0005]) and configured to adjust the array of passive reconfigurable reflecting elements using the reflection matrix ([0173]).

    PNG
    media_image2.png
    573
    451
    media_image2.png
    Greyscale

Regarding claim 6, Pitsillides further teaches wherein the LIS controller is further coupled to one or more sensors ([0012]) and configured to resolve the reflection matrix based on input from the plurality of active channel sensing elements and the one or more sensors ([0028]-[0029]).
Regarding claim 7, Pitsillides further teaches wherein each of the one or more sensors comprises at least one of a video sensor, an audio sensor, a radar sensor, or a position sensor ([0028]).
Regarding claim 8, Pitsillides further teaches (Fig. 2) wherein the array of passive reconfigurable reflecting elements (a) comprises multiple collocated groups of passive reconfigurable reflecting elements.
Regarding claim 9, Pitsillides further teaches wherein the array of passive reconfigurable reflecting elements comprises multiple distributed groups of passive reconfigurable reflecting elements ([0020]).
Regarding claim 20, Pitsillides teaches (Fig. 2, 4a) a wireless communications system, comprising: a large intelligent surface (LIS) ([0009]), comprising: an array of passive reconfigurable reflecting elements (Fig. 2, a; [0129] and [0161]), each having a reconfigurable phase state ([0105]); and a plurality of active channel sensing elements ([0012]), fewer in number ([0012], one or more) than the array of passive reconfigurable reflecting elements (Fig. 2, a); and an LIS controller operable to estimate a wireless channel ([0129]-[0130]) using the plurality of active channel sensing elements ([0012]), and adjust the phase state of each of the array of passive reconfigurable reflecting elements based on the estimated wireless channel ([0105] and [0129]-[0130]) but does not specifically teach resolve a reflection matrix for the reconfigurable phase state of each of the array of passive reconfigurable reflecting elements to facilitate the wireless communication over the estimated wireless channel using a deep learning algorithm trained using past inputs from the plurality of active channel sensing elements.
However, Sciancalepore teaches resolve a reflection matrix for the reconfigurable phase state of each of the array of passive reconfigurable reflecting elements to facilitate the wireless communication over the estimated wireless channel ([0035]) using a deep learning algorithm trained using past inputs from the plurality of active channel sensing elements ([0038]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wireless communications system of Pitsillides with Sciancalepore to include “resolve a reflection matrix for the reconfigurable phase state of each of the array of passive reconfigurable reflecting elements to facilitate the wireless communication over the estimated wireless channel using a deep learning algorithm trained using past inputs from the plurality of active channel sensing elements,” as taught by Sciancalepore, for the purpose of simplifying set up of the wireless communications system (see also [0018]).
Regarding claim 22, Pitsillides further teaches wherein each of the array of passive reconfigurable reflecting elements comprises a corresponding reconfigurable radio frequency (RF) phase shifter ([0105]).
Regarding claim 23, Pitsillides further teaches wherein each of the array of active channel sensing elements comprises a corresponding reconfigurable RF phase shifter ([0105]).

Claims 3-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsillides in view of Sciancalepore as applied to claims 1 and 23 above, and further in view of Fang (US PGPUB 2020/0136718 A1).
Regarding claim 3, Pitsillides does not specifically teach wherein the LIS controller is coupled to the plurality of active channel sensing elements with one or more radio frequency (RF) chains.
However, Fang teaches (Fig. 10) a controller is coupled to the plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) with one or more radio frequency (RF) chains (1000A and 1000B).

    PNG
    media_image3.png
    757
    305
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the LIS of Pitsillides with Fang to include “a controller is coupled to the plurality of active channel sensing elements with one or more radio frequency (RF) chains,” as taught by Fang, for the purpose of improving gain with robustness in application (see also [0017]).
Regarding claim 4, Pitsillides does not specifically teach wherein: each of the plurality of active channel sensing elements is selectively connected to a corresponding RF chain; and each of the plurality of active channel sensing elements is operable in a passive reflection mode when disconnected from the corresponding RF chain.
However, Fang teaches (Fig. 10) a plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) is selectively connected (SW) to a corresponding RF chain (1000A and 1000B); and each of the plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) is operable in a passive reflection mode when disconnected from the corresponding RF chain ([0037] and [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the LIS of Pitsillides with Fang to include “a plurality of active channel sensing elements is selectively connected to a corresponding RF chain; and each of the plurality of active channel sensing elements is operable in a passive reflection mode when disconnected from the corresponding RF chain,” as taught by Fang, for the purpose of improving gain with robustness in application (see also [0017]).
Regarding claim 5, Pitsillides does not specifically teach wherein the LIS controller is further operable to adjust the plurality of active channel sensing elements when in the passive reflection mode using the reflection matrix.
However, Fang teaches (Fig. 10) wherein a controller is further operable to adjust the plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) when in the passive reflection mode using the reflection matrix ([0037] and [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the LIS of Pitsillides with Fang to include “a controller is further operable to adjust the plurality of active channel sensing elements when in the passive reflection mode using the reflection matrix,” as taught by Fang, for the purpose of improving gain with robustness in application (see also [0017]).
Regarding claim 24, Pitsillides does not specifically teach wherein: each of the plurality of active channel sensing elements is operable in an active sensing mode and a passive reflection mode; in the active sensing mode, each of the plurality of active channel sensing elements is connected to a corresponding RF chain; and in the passive reflection mode, each of the plurality of active channel sensing elements is connected to the corresponding RF phase shifter and disconnected from the corresponding RF chain.
However, Fang teaches (Fig. 10) wherein: each of the plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) is operable in an active sensing mode and a passive reflection mode ([0037] and [0039]); in the active sensing mode, each of the plurality of active channel sensing elements is connected to a corresponding RF chain (1000A and 1000B); and in the passive reflection mode, each of the plurality of active channel sensing elements (UL-Tx/DL-Rx Antenna) is connected to the corresponding RF phase shifter and disconnected from the corresponding RF chain ([0037] and [0039]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the wireless communications system of Pitsillides with Fang to include “wherein: each of the plurality of active channel sensing elements is operable in an active sensing mode and a passive reflection mode; in the active sensing mode, each of the plurality of active channel sensing elements is connected to a corresponding RF chain; and in the passive reflection mode, each of the plurality of active channel sensing elements is connected to the corresponding RF phase shifter and disconnected from the corresponding RF chain,” as taught by Fang, for the purpose of improving gain with robustness in application (see also [0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845